Citation Nr: 0838698	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-06 563A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture, left tibial plateau, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION


The veteran had active military service from November 1985 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision in which 
the RO denied a rating higher than 20 percent for residuals 
of a fracture of the left tibial plateau.  The veteran filed 
a notice of disagreement (NOD) in April 2004, and the RO 
issued a statement of the case (SOC) in January 2005.  The 
veteran filed a substantive appeal (via a VA Form  21-4138) 
in March 2005.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal s warranted.

The  October 2008 Informal Hearing Presentation reflects a 
contention that the veteran's most recent September 2003 VA 
examination was inadequate, and he should be afforded another 
VA examination.  The Board agrees that another VA examination 
is warranted, along with additional notification and 
development  action,  as described below.

Historically, a review of the record indicates the veteran 
sustained a twisting injury to his left knee during a fall in 
April 1989.  X-rays at the time showed a non-displaced tibial 
plateau fracture.  The veteran was placed in a continuous 
passive motion machine for 10 days and then a long leg cast.  
He remained on limited duty for 6 months for the fracture and 
associated left knee pain.  The November 1989 report of a 
Medical Board indicates left knee range of motion was from 0 
to 120 degrees.  Ligaments were intact, but with some 
tenderness over the medial collateral ligament insertion.  X-
rays showed the presence of a well-healed tibial plateau 
fracture with very mild narrowing of the medial joint line.  

The report of an April 2000 VA examination indicates a 
diagnosis of chondromalacia patellae.  It was noted that a 
March 2000 magnetic resonance imaging (MRI) showed no signs 
of meniscal tear or ligamentous tear, and no bone contusions.  
It was also noted that the clinical examination showed some 
laxity of the anterior cruciate ligament.  The report of a 
May 2002 VA examination indicates a diagnosis of left 
patellofemoral syndrome, which the examiner noted was related 
to the in-service injury.

The veteran filed a claim for an increased rating in May 
2003.

The residuals of the fracture of the left tibial plateau have 
been rated as 20 percent disabling  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2008).  .  Under Diagnostic Code 5262, 
malunion of the tibia and fibula with a moderate knee or 
ankle disability warrants a 20 percent rating.  Malunion with 
marked knee or ankle disability warrants a 30 percent rating.  
Nonunion with loose motion requiring a brace warrants a 40 
percent rating.

The Board observes that other criteria may also be applicable 
in evaluating the residuals of the veteran's left tibial 
plateau fracture.  A review of the evidence indicates the 
residuals are manifested by post-traumatic arthritis, 
limitation of motion, and possible ligamentous laxity.  
Arthritis is evaluated under Diagnostic Code 5003, which, in 
turn, is evaluated based on limitation of motion.  38 C.F.R. 
§ 4.71a (2008).  Limitation of flexion and extension of the 
leg, are rated under Diagnostic Codes 5260 and 5261, 
respectively.  38 C.F.R. § 4.71a (2008).  In addition, 
recurrent subluxation or lateral instability of the knee is 
rated under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2008).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II. 
(2008).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The report of the most recent September 2003 VA examination 
indicates the veteran complained of left knee pain, 
occasional giving way, and lack of endurance.  The examiner 
noted that a July 2002 MRI of the left knee showed 
chondromalacia and a thinning of the trochlear cartilage; 
meniscus and ligaments were intact; there was a popliteal 
cyst with a differential diagnosis of loose bodies versus 
hemorrhage versus pigmented villonodular synovitis.  The 
examiner also noted that a November 2002 X-ray showed mild 
narrowing of the joint space in the medial compartment and 
minimal spurring in the medial and lateral tibial plateaus 
and superior margin of the patella, which the examiner 
described as "post-traumatic arthritis."  During the 
examination, range of motion of the left knee was from 0 to 
120 degrees.  The examiner did not comment on whether there 
was additional functional loss due to pain, weakness, excess 
fatigability, or incoordination with repeated use or during 
flare-ups, nor did the examiner clearly indicate whether the 
veteran has both arthritis and instability. 

To ensure that the record includes clinical findings 
responsive to the pertinent rating criteria and 
considerations noted above, further examination of the 
veteran would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the veteran to undergo 
another VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled evaluation and/or examination, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the evaluation and/or examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for another VA examination, the RO should 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the Springfield VA 
outpatient clinic dated through October 2005 and records from 
the Northampton VA Medical Center (VAMC) dated through 
February 2005.  Also, a June 2003 VA outpatient treatment 
record notes that an MRI was ordered to assess the 
ligamentous structures of the knee, but the MRI has not been 
associated with the claims file.  Furthermore, in August 
2003, the veteran indicated on an Authorization and Consent 
to Release Information to VA (VA Form 21-4142) that he also 
received treatment at the VA facilities in Boston, Jamaica 
Plain, and West Haven.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the facilities mentioned above, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  The claims file 
reveals that additional RO action is needed to comply with 
the notification requirements of the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board further notes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation

Here, an August 2003 letter provided general notice of the 
evidence necessary to substantiate a claim for an increased 
rating, i.e. evidence showing that the service-connected 
condition has gotten worse.  The letter provided examples of 
the types of evidence used in making this determination, and 
the responsibilities of VA and the veteran in obtaining this 
evidence.  This letter, however, did not meet the specific 
requirements set forth by in Dingess/Hartman and Vasquez-
Flores.  The veteran should be provided with notice of all 
potentially applicable rating criteria, including Diagnostic 
Codes 5003, 5257, 5260, 5261, and 5262, which are used to 
evaluate arthritis, recurrent subluxation or lateral 
instability, limitation of flexion, limitation of extension, 
and impairment of the tibia/fibula, respectively.  See 38 
C.F.R. § 4.71a (2008).  

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response. See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its notice to the veteran meets the requirements o  Vasquez-
Flores (cited to above), as appropriate, as well as 
Dingess/Hartman (cited to above) (as regards the five 
elements of a claim for service connection - particularly, 
disability ratings and effective dates).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.

In adjudicating the claim, the RO should consider all 
applicable legal authority, to include the Diagnostic Codes 
for evaluating arthritis (5003, 5260, 5261), recurrent 
subluxation and lateral instability (5257), and impairment of 
the tibia/fibula (5262).  The RO should specifically discuss 
whether separate, compensable ratings are assignable for 
arthritis and instability (pursuant to VA General Counsel 
Opinions 23-97 and 9-98, cited to above) and/or for limited 
flexion and for limited extension of the left knee (see 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The RO's 
readjudication of the claim should also include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, consistent with the facts 
found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
records of VA treatment and/or evaluation 
for the residuals of the left tibial 
plateau fracture from the VAMCs in 
Northampton, Boston, Jamaica Plain, and 
West Haven, and the outpatient clinic in 
Springfield, to include a copy of the MRI 
that was ordered in June 2003.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores, cited 
to above.  In particular, the RO must 
provide at least general notice of all 
possible diagnostic codes under which the 
residuals of the left tibial plateau 
fracture may be rated under 38 C.F.R. § 
4.71a - in particular, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262.  The notice 
should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO should ensure that its letter also 
meets the requirements of Dingess/Hartman 
(cited above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159 (2007).  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination for the 
residuals of the left tibial plateau 
fracture, by an appropriate physician at a 
VA medical facility.  

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies (to 
include X-rays) should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should conduct range of 
motion testing of the left knee (expressed 
in degrees), noting the exact measurements 
for flexion and extension, and 
specifically identifying any excursion of 
motion accompanied by pain.  If pain on 
motion in the knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed on 
the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

Based on x-ray results, the examiner 
should expressly indicate whether the 
veteran has arthritis in his left knee.  
The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the left knee.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for an 
increased rating for residuals of the left 
tibial plateau fracture.  

If the veteran fails, without good cause, 
to report to the scheduled VA examination, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
all potentially applicable diagnostic 
codes under 38 C.F.R. § 4.71a for rating 
the residuals of the left tibial plateau 
fracture.  In adjudicating the claim, on 
the merits, the RO should  and expressly 
address whether separate, compensable 
ratings for arthritis and for instability, 
and/or for limited flexion and for limited 
extension are warranted, pursuant to the 
above-cited legal authority), as well as 
whether staged rating, pursuant to Hart 
(cited to above), is warranted.  

8.  Unless the claim for an increased 
rating for the residuals of the left 
tibial plateau fracture is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate supplemental 
SOC (SSOC) that includes citation to and 
discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

